                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

 John D. Trowbridge,

                     Plaintiff,                        No. 3:18-cv-01578
              v.
                                                           (Judge Jones)
 Nancy A. Berryhill,
 Acting Commissioner of
 Social Security,

                    Defendant.


                                  MEMORANDUM

                                    May 1, 2019

      I.     Procedural Background.

      We consider here the appeal of Plaintiff John Trowbridge from an adverse

decision of the Social Security Administration (“SSA” or “Agency”) on his

applications for disability insurance benefits and supplemental security income

benefits. Plaintiff’s claim was initially denied at the administrative level on

October 29, 2014. Plaintiff then requested a hearing before an administrative law

judge (ALJ) and received a hearing on January 24, 2017 in Harrisburg,

Pennsylvania. On June 5, 2017, ALJ Susan L. Torres issued a written decision that

denied both of Plaintiff’s applications. Plaintiff then requested review from the

Appeals Council but was unsuccessful. The Appeals Council’s denial of Plaintiff’s
request for review dated June 4, 2018 is a final decision of the Agency that vests

this Court with jurisdiction over this matter pursuant to 42 U.S.C. § 405(g).

      II. Testimony before the ALJ.

      At the hearing of January 24, 2017 Plaintiff testified. He was represented by

Attorney Stephen Hogg. Also testifying were Jamie Weirich, Plaintiff’s wife, and

Nancy Horner, a vocational expert (“VE”). The testimony may be summarized as

follows:

      a. Plaintiff’s Testimony.

      Plaintiff testified that he last worked in 2012. He has been living with his

wife, who is employed, since 2012. Plaintiff’s work history includes work at a

convenience store from 2005 to 2007. There he performed such tasks as food

preparation and working a cash register. He next worked at a Friendly’s Ice Cream

Restaurant from 2007 to 2009 where he unloaded trucks and worked as a

dishwasher. At some point in 2009 he stopped working at Friendly’s due to surgery

on his left knee. Later in 2009 he began to work at Circle Corporation, a Hershey

Restaurant. He then worked for Gilligan’s Restaurant as a dish washer and “prep

person” in 2012. The job at Gilligan’s Restaurant was his last gainful employment.

The heaviest items he had to lift at any of his jobs weighed forty to fifty pounds.

He would have to do this type of lifting twice weekly while employed at

Friendly’s. (R. 40-44).



                                         -2-
      Plaintiff has a GED and was formally schooled through tenth grade. His high

school curriculum consisted of general classes. He has never had a driver’s license.

When he was sixteen years of age he was ineligible to get a driver’s license

because of “troubles with the law” and he never pursued a license since then. He is

currently thinking of applying for a driver’s license. He stated that his problem

with anxiety has nothing to do with his ability to drive. (R. 45-46).

      Dr. Patel was his treating physician from 2014 through 2016. Plaintiff was

seeing Dr. Patel due to severe pain in his left knee. He has had two surgeries on his

left knee, one in 2001 and one in 2009. The first surgery involved repair of

damaged ligaments and the second surgery involved insertion of a plate held in

place by screws to address a bone on bone situation. He has been informed that he

will need a knee replacement “down the road”. (R. 47-48).

      Plaintiff’s right leg is also damaged. In 2001 his right shin was shattered in

an accident. He has chronic pain in his right leg as a result. The pain in his right leg

impairs his ability to stand. He can stand for no more that one half hour before the

pain forces him to sit down. He estimates that he can walk about three blocks

before “it starts to take a toll on my legs.” His left knee and right leg problems

hamper his ability to lift and he estimates that he cannot comfortably lift objects

over twenty pounds. His ability to lift has deteriorated since he worked at




                                          -3-
Friendly’s due to his leg and knee problems and the onset of arthritis in his left

knee. (R. 48-49).

      Plaintiff’s leg and knee pain make it necessary for him to sit in a recliner

with his legs elevated much of the day. Sitting in that position eases his leg pain.

He has been sitting in a recliner as much as eight hours each day since the end of

2014. Plaintiff stated that just sitting in a chair would ease his leg pain but

elevating the leg helps much more. He estimated that if he were working he would

miss three to four days per month due to the stress on his left knee and right leg.

Two or three times each day the pain becomes bad enough to interfere with his

ability to concentrate. When the pain intensifies to that extent he takes Aleve to get

some relief. (R. 49-52).

      Plaintiff also described episodes of anxiety. These episodes come on for no

apparent reason and are characterized by chest tightness, dizziness, feeling faint,

and panic symptoms. He experiences these episodes two to three times per week

but, on occasion, has had multiple episodes in one day. He finds it helpful if

someone else is present during one of these episodes because he or she can talk to

him and help him calm down. Placing his head in a brown paper bag and breathing

heavily can be helpful in ending one of these panic attacks. He thinks that his

ability to concentrate is badly impaired during an anxiety attack and he does not




                                          -4-
believe he could continue working during one. He is not on any medications for

anxiety and Dr. Patel has not recommended any. (R. 53-56).

      He has not seen Dr. Patel for about a year due to lack of insurance. His wife

recently reacquired insurance and he plans to begin treating again. He has not had

physical therapy for his legs but he tries to exercise at home to strengthen them. He

has had alcohol and substance abuse issues in the past. Currently he has cut back

on his drinking significantly and is not taking any drugs at all. (R. 57-58).

      Because his wife works he does most of the household chores including

cleaning, cooking, laundry, and cutting the lawn on a riding mover. When he is not

doing chores he is sitting in his recliner. He does the chores in fifteen to twenty

minute segments with intervals of rest in the recliner in between. He estimates that

he spends a total of about two hours each day doing chores. (R. 58-61).

      b. Testimony of Jamie Weirich.

      Jamie Weirich is Plaintiff’s wife of four years. She runs a property

management company and is typically out of the home from 10:00 a.m. to 6:00

p.m. during the work week. She states that her husband has not worked at all

during their marriage and verified that he stays home and does household chores.

She also corroborated Plaintiff’s testimony that he must take frequent breaks while

doing chores because his knees bother him and, at times, swell so much that he

must sit down and elevate them. He often trips while using the four steps that lead



                                         -5-
into their house. He trips because his knee just gives out. This happens two to three

times per week. (R. 62-64).

      Plaintiff’s wife stated that they had no health insurance in 2015 or 2016 but

that they had reacquired coverage at the beginning of 2017. Her husband did not go

to the doctor often in the preceding two years because of their lack of insurance

and because he dislikes taking medicine or going to doctors. She intends to make

an appointment with a knee specialist for Plaintiff and expects to get a referral

from Dr. Patel. She observes his anxiety and panic symptoms virtually every day

and these manifest themselves as much as three or four times daily. Such things as

people stopping by or an upsetting television program can trigger his anxiety

attacks. These attacks last for up to an hour. She tries to help him through them by

talking to him and rubbing his head to help him relax. He has seen a therapist

named William Thomas twice since they regained insurance coverage. Mr.

Thomas wants him to see a doctor to get a prescription for an anxiety medication.

(R. 64-66).

      Plaintiff’s wife also stated that her husband rarely gets uninterrupted sleep

and that he more normally wakes up grabbing his chest, kicking, and punching. He

is very agitated when he awakes and it takes a while to calm him down and get him

back to sleep. Two hours later the same thing will happen again. She thinks he may

have sleep apnea and wants him to be tested for that. He sleeps in the recliner. She



                                         -6-
states that he is in the recliner day and night. Plaintiff’s knee swells about twice

each week and needs to be wrapped with an ace bandage. When the knee swells he

cannot do any chores at all until the swelling subsides. (R. 66-68).

      c. Testimony of the vocational expert.

      Vocational expert Nancy Horton also testified. She stated that she was

familiar with Plaintiff’s work history and that his past relevant work was as a

kitchen helper (a medium exertional level job) and as a fast food worker (a light

exertional level job). The ALJ asked Ms. Horton a hypothetical question in which

she was asked to assume: “an individual of the same age, education and work

experience as the Claimant and with the following residual functional capacity.

This person can perform light work. They can occasionally climb ramps and stairs

but never climb ladders, ropes or scaffolds. They can occasionally push or pull

with the left lower extremity. They must avoid concentrated exposure to hazards

such as heights and moving machinery on the ground, like forklifts. They can

understand, remember and carry out simple instructions in an environment free of

fast paced production requirements involving only simple work-related decisions

with few work place changes and they can have occasional interaction with the

public.” (R. at 71). Based on this hypothetical question, Ms. Horton stated that

such an individual could not perform Plaintiff’s past relevant work because of the

lifting requirements and the need to deal with people. However, Ms. Horton



                                          -7-
identified other jobs (e.g. laundry worker and cafeteria worker) that the

hypothetical individual could perform. Ms. Horton added that the hypothetical

individual could not perform Plaintiff’s past relevant work even if that work were

to be performed at the sedentary level. However, given the hypothetical limitations

and the ability to do sedentary work, Ms. Horton stated that other jobs of the

sedentary, unskilled variety (e.g. inspector, machine operator, and assembler)

would be within the hypothetical individual’s capacities. When the hypothetical

question was changed to add additional limitations requiring an unscheduled ten

minute break every hour and unscheduled absences from work three to four times

monthly, Ms. Horton indicated that these additional limitations would render the

hypothetical individual unemployable. Finally, on questioning by Plaintiff’s

attorney, Ms. Horton stated that, given the limitations of the original hypothetical

question and an additional limitation such that the hypothetical individual would be

off task more that fifteen percent of the workday due to problems with

concentration and pace, that hypothetical individual would be unable to sustain any

gainful employment. (R. 69-73).

      III. Medical Evidence.

      1. Dr. Viral Patel.

      Dr. Patel was Plaintiff’s treating physician from September of 2014 through

May of 2016. During this time Dr. Patel’s progress notes reflect that he saw



                                         -8-
Plaintiff on six occasions. On September 24, 2014, Dr. Patel’s notes indicate that

Plaintiff confided that he had not seen a doctor in a long time. Dr. Patel assessed

knee pain bilaterally stemming from knee surgeries after a car accident in 2001. (R.

300-301).

      On November 18, 2014 Dr. Patel saw Plaintiff again. At that time Plaintiff’s

primary complaint was chest pain. A secondary purpose of Plaintiff’s visit was to

have Dr. Patel complete forms related to a child support obligation. Dr. Patel

ordered a chest x-ray and assessed GERD, anxiety, and bilateral knee pain for

which he prescribed ibuprofen. (R. 297-299). Incident to Plaintiff’s visit of

November 18, 2014, Dr. Patel also completed a Residual Functional Capacity

Questionnaire in which he indicated: Plaintiff’s knee pain would constantly

interfere with his ability to attend and concentrate; Plaintiff would need to sit down

for a ten minute break every hour; Plaintiff could sit, stand, and walk for one hour

at a time; Plaintiff could sit four hours and stand/walk four hours in an eight hour

workday; Plaintiff could frequently lift and carry up to ten pounds and occasionally

lift and carry up to twenty pounds; Plaintiff would miss work three to four times

monthly as a result of his impairments; and that Plaintiff was not a malingerer. (R.

304-305).

      Dr. Patel saw Plaintiff on four occasions between February 9, 2015 and May

25, 2016. On each of theses occasions Plaintiff’s primary complaint was knee pain.



                                         -9-
On May 20, 2015 Dr. Patel ordered an x-ray of Plaintiff’s left knee. That x-ray, as

read by Dr. Tamra L. Heimert, showed “mild to moderate arthritis of the medial

knee compartment” and “no acute findings”. (R. 317-329).

      2. Greg Grabon, M.D.

      Dr. Grabon, saw Plaintiff on referral from the Bureau of Disability

Determination for a consultative internal medicine examination on March 23,

2017. Dr. Grabon took a medical history from Plaintiff who related that an injury

in 2001 necessitated ligament repair surgery involving a plate being placed in his

left knee in 2008 and caused fluid to collect in his right knee. Plaintiff also stated

that he had a history of anxiety and panic attacks since 2007, depression since

2009, and sleep apnea (for which he has not had a study) since 2012. Dr. Grabon’s

physical examination disclosed that Plaintiff: was in no acute distress; displayed a

slightly antalgic gate; could walk on heels and toes without difficulty; could

perform a full squat; needed no help changing clothes for the examination; and

needed no help getting on and off the examination table or rising from a chair.

Plaintiff had normal deep tendon reflexes that were equal in his arms and legs, no

sensory deficits, and 5/5 strength in all extremities. Dr. Grabon diagnosed:

osteoarthritis of the left knee, anxiety, panic attacks, hypertension, sleep apnea,

depression, GERD, and asthma. Dr. Grabon assigned Plaintiff a prognosis of

“fair”. (R. 336-340).



                                         - 10 -
        Dr. Grabon also completed a Medical Source Statement regarding Plaintiff’s

physical capacity to perform work-related activities. (R. 341-348). He found that

Plaintiff could: frequently lift and carry up to fifty pounds; sit, stand, and walk for

up to three hours at a time; sit, stand, and walk up to five hours in an eight hour

workday; continuously use either hand to reach, handle, finger, feel, and push;

continuously operate foot controls with either foot; never climb ladders or

scaffolds; frequently climb stairs or ramps, balance, stoop, kneel, crouch, or crawl;

never be exposed to unprotected heights, dust, fumes, or pulmonary irritants; and

never be exposed to very loud noise levels. Dr. Grabon found that Plaintiff’s

limitations had lasted or would last at least twelve consecutive months. (R. 336-

346).

        3. William Thomas, Licensed Psychologist.

        Dr. Thomas saw Plaintiff on January 12, 2017 on referral from Plaintiff’s

treating physician. He was referred for an “assessment of his neurocognitive,

academic, and social/emotional adjustment and functioning for purposes of

treatment planning.” Dr. Thomas’ clinical impressions were: borderline intellectual

functioning; pervasive psychoeducational delay; alcohol dependency in remission;

anxiety disorder; and antisocial personality disorder. Plaintiff was described as

having tested in the “dull normal/mild intellectually impaired range of cognitive

functioning.” Dr. Thomas concluded his report by stating: “He has made



                                         - 11 -
application for SSDI benefits and it is clinically felt that considering the extent and

magnitude of his reported physical problems, compromised cognitive/academic

status and his social/emotional problems that SSDI benefits be granted.” (R. 331-

335).

        IV. The ALJ’s Decision.

        The ALJ’s Notice of Decision (R. 15-26) was unfavorable to the claimant

and included the following findings of fact and conclusions of law:

           1. The claimant meets the insured status requirements of the

              Social Security Act through March 31, 2015.

           2. The claimant has not engaged in substantial gainful activity

              since May 31, 2014, the alleged onset date.

           3. The claimant has the following severe impairments; left

              knee osteoarthritis, status post-surgery; borderline

              intellectual functioning; pervasive personality disorder;

              anxiety disorder; antisocial personality disorder; alcohol

              dependency in partial remission.

           4. The claimant does not have an impairment or combination

              of impairments that meets or medically equals the severity

              of one of the listed impairments in 20 C.F.R. Part 404,

              Subpart P, Appendix 1.



                                         - 12 -
5. After careful consideration of the entire record, the

   undersigned finds that the claimant has the residual

   functional capacity to perform light work as defined in 20

   C.F.R. 404.1567 (b) and 416.967 (b). He can occasionally

   climb ramps and stairs, but never climb ladders, ropes, or

   scaffolds. The claimant can occasionally push or pull with

   his left lower extremity. He must avoid concentrated

   exposure to hazards such as heights and moving machinery

   on the ground like forklifts. The claimant can understand,

   remember, and carry out simple instructions in an

   environment free of fast-paced production requirements

   involving only simple work related decisions with few

   workplace changes. He can have occasional interaction with

   the public.

6. The claimant is unable to perform any past relevant work.

7. The claimant was born on November 2, 1975 and was thirty

   seven years old, which is defined as a younger individual

   age 18-49, on the alleged disability onset date.

8. The claimant has at least a high school education and is able

   to communicate in English.



                              - 13 -
            9. Transferability of job skills is not an issue in this case

               because the claimant’s past relevant work is unskilled.

            10. Considering the claimant’s age, education, work

               experience, and residual functional capacity, there are jobs

               that exist in significant numbers in the national economy

               that the claimant can perform.

            11. The claimant has not been under a disability, as defined in

               the Social Security Act, from May 31, 2014, through the

               date of this decision.

       V.      Disability Determination Process.

       The Commissioner is required to use a five-step analysis to determine

whether a claimant is disabled.1 It is necessary for the Commissioner to ascertain:



       1
           ADisability@ is defined as the Ainability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of not less
than 12 months . . . .@ 42 U.S.C. ' 423(d)(1)(A). The Act further provides that an individual is
disabled

               only if his physical or mental impairment or impairments are of such
               severity that he is not only unable to do his previous work but
               cannot, considering his age, education, and work experience, engage
               in any other kind of substantial gainful work which exists in the
               national economy, regardless of whether such work exists in the
               immediate area in which he lives, or whether a specific job vacancy
               exists for him, or whether he would be hired if he applied for work.

42 U.S.C. ' 423(d)(2)(A).



                                               - 14 -
1) whether the applicant is engaged in a substantial activity; 2) whether the

applicant is severely impaired; 3) whether the impairment matches or is equal to

the requirements of one of the listed impairments, whereby he qualifies for benefits

without further inquiry; 4) whether the claimant can perform his past work; 5)

whether the claimant=s impairment together with his age, education, and past work

experiences preclude him from doing any other sort of work. 20 CFR ''

404.1520(b)-(g), 416.920(b)-(g); see Sullivan v. Zebley, 493 U.S. 521, 110 S. Ct.

885, 888-89 (1990).

      The disability determination involves shifting burdens of proof. The initial

burden rests with the claimant to demonstrate that he is unable to engage in his past

relevant work. If the claimant satisfies this burden, then the Commissioner must

show that jobs exist in the national economy that a person with the claimant=s

abilities, age, education, and work experience can perform. Mason v. Shalala, 993

F.2d 1058, 1064 (3d Cir. 1993).

      As set out above, the instant decision was decided at the fifth step of the

process when the ALJ found there are jobs that exist in the national economy that

Plaintiff is able to perform. (Doc. 10-2 at 25).




                                         - 15 -
      VI.   Standard of Review.

      This Court’s review of the Commissioner=s final decision is limited to

determining whether there is substantial evidence to support the Commissioner=s

decision. 42 U.S.C. ' 405(g); Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

Substantial evidence means Amore than a mere scintilla”. It means “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.@

Richardson v. Perales, 402 U.S. 389, 401 (1971); see also Cotter v. Harris, 642

F.2d 700, 704 (3d Cir. 1981). The United States Court of Appeals for the Third

Circuit further explained this standard in Kent v. Schweiker, 710 F.2d 110 (3d Cir.

1983).

                     This oft-cited language is not . . . a talismanic or
              self-executing formula for adjudication; rather, our
              decisions make clear that determination of the existence
              vel non of substantial evidence is not merely a
              quantitative exercise. A single piece of evidence will not
              satisfy the substantiality test if the Secretary ignores, or
              fails to resolve, a conflict created by countervailing
              evidence.     Nor is evidence substantial if it is
              overwhelmed by other evidenceB-particularly certain
              types of evidence (e.g., that offered by treating
              physicians)B-or if it really constitutes not evidence but
              mere conclusion.        See Cotter, 642 F.2d at 706
              (ASubstantial evidence@ can only be considered as
              supporting evidence in relationship to all the other
              evidence in the record.@) (footnote omitted). The search
              for substantial evidence is thus a qualitative exercise
              without which our review of social security disability
              cases ceases to be merely deferential and becomes
              instead a sham.


                                        - 16 -
710 F.2d at 114.

       This guidance makes clear that it is necessary for the Secretary to analyze

all evidence. If she has not done so and has not sufficiently explained the weight

given to all probative exhibits, Ato say that [the] decision is supported by

substantial evidence approaches an abdication of the court=s duty to scrutinize the

record as a whole to determine whether the conclusions reached are rational.@

Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). In Cotter, our Court

of Appeals clarified that the ALJ must not only state the evidence considered

which supports the result but also indicate what evidence was rejected: ASince it is

apparent that the ALJ cannot reject evidence for no reason or the wrong reason, an

explanation from the ALJ of the reason why probative evidence has been rejected

is required so that a reviewing court can determine whether the reasons for

rejection were improper.@ Cotter, 642 F.2d at 706-07. However, the ALJ need

not undertake an exhaustive discussion of all the evidence. See, e.g., Knepp v.

Apfel, 204 F.3d 78, 83 (3d Cir. 2000). AThere is no requirement that the ALJ

discuss in her opinion every tidbit of evidence included in the record.@ Hur v.

Barnhart, 94 F. App=x 130, 133 (3d Cir. 2004). A[W]here [a reviewing court] can

determine that there is substantial evidence supporting the Commissioner=s

decision, . . . the Cotter doctrine is not implicated.@ Hernandez v. Commissioner

of Social Security, 89 Fed. Appx. 771, 774 (3d Cir. 2004) (not precedential).


                                        - 17 -
      A reviewing court may not set aside the Commissioner=s final decision if it

is supported by substantial evidence, even if the court would have reached different

factual conclusions. Hartranft, 181 F.3d at 360 (citing Monsour Medical Center v.

Heckler, 806 F.2d 1185, 1190-91 (3d Cir. 1986); 42 U.S.C. ' 405(g) (A[t]he

findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . .@). AHowever, even if the Secretary=s

factual findings are supported by substantial evidence, [a court] may review

whether the Secretary, in making his findings, applied the correct legal standards to

the facts presented.@ Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir. 1983)

(internal quotation omitted). Where the ALJ=s decision is explained in sufficient

detail to allow meaningful judicial review and the decision is supported by

substantial evidence, a claimed error may be deemed harmless. See, e.g., Albury v.

Commissioner of Social Security, 116 F. App=x 328, 330 (3d Cir. 2004) (not

precedential) (citing Burnett v. Commissioner, 220 F.3d 112 (3d Cir. 2000) (A[O]ur

primary concern has always been the ability to conduct meaningful judicial

review.@). Finally, an ALJ=s decision can only be reviewed by a court based on the

evidence that was before the ALJ at the time he or she made his or her decision.

Matthews v. Apfel, 239 F.3d 589, 593 (3d Cir. 2001).

      VII.    Discussion

         A. General Considerations.


                                         - 18 -
      At the outset of this Court’s review of whether the ALJ has met the

substantial evidence standard regarding the matters at issue here, I note that the

Third Circuit has repeatedly emphasized the special nature of proceedings for

disability benefits. See Dobrowolsky, 606 F.2d at 406. Social Security

proceedings are not strictly adversarial; rather the Social Security Administration

provides an applicant with assistance to prove his claim. Id. AThese proceedings

are extremely important to the claimants, who are in real need in most instances

and who claim not charity but that which is rightfully due as provided for in

Chapter 7, Subchapter II, of the Social Security Act.@ Hess v. Secretary of Health,

Education and Welfare, 497 F. 2d 837, 840 (3d Cir. 1974). As such, the agency

must take extra care in developing an administrative record and in explicitly

weighing all evidence. Dobrowolsky, 606 F.2d at 406. Further, the court in

Dobrowolsky noted Athe cases demonstrate that, consistent with the legislative

purpose, courts have mandated that leniency be shown in establishing the

claimant=s disability, and that the Secretary=s responsibility to rebut it be strictly

construed.@ Id.

      B.     Plaintiff’s Allegations of Error.

      Plaintiff asserts that the ALJ erred in three respects which require remand of

this case. The Court shall consider these assertions in the order presented.




                                          - 19 -
      1. Whether the ALJ erred in failing to apply the treating physician rule

          regarding Dr. Patel’s opinion?

      Plaintiff argues that the ALJ ignored the treating physician rule in crafting

his decision. Plaintiff asserts correctly that the opinion of a treating physician is

generally entitled to great deference under the Agency’s own rules and the case

law of the Third Circuit Court of Appeals. This is more particularly true when

there is a long, longitudinal record created by the treating physician that documents

his treatment of the patient. Morales v. Apfel, 225 F. 3d 310, 317 (3d. Cir. 2000).

Indeed, when a treating physician’s opinion regarding the severity of a claimant’s

impairments “is well-support by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in

the case record, we (SSA) will give it controlling weight.” 20 C.F.R. § 404.1527

(c)(2). Yet, it is also true that, where competing medical evidence exists, it is

within the ALJ’s authority to choose which medical evidence to credit and which

to reject as long as there is a rational basis for the decision. Plummer v. Apfel, 186

F. 3d 422 ,429 (3d Cir. 1999). The ALJ may even elevate the opinion of a non-

treating, non-examining physician over that of a treating physician in an

appropriate case. Morales, supra, at 317; See also 20 C.F.R. § 404.1527 (f)(1).

      While there can be no dispute that Dr. Patel qualifies as a treating physician

in this case, his opinion of November 18, 2014 (R. 304-305) was informed by only



                                          - 20 -
two sessions with the Plaintiff. Thus, Dr. Patel’s conclusions are not supported by

the “long-longitudinal record” that undergirds the rationale for the treating

physician rule. Moreover, the records of Dr. Patel’s encounters with the Plaintiff

do not reflect severe, disabling symptomology. As previously stated, Dr. Patel saw

Plaintiff on only two occasions before expressing his opinion that Plaintiff could

not sustain full-time work. On the first of these occasions (September 24, 2014) he

does note knee issues related to a surgery performed in 2001. The treatment

recommended was benign and consisted only of a prescription for ibuprofen and

the gravity of Plaintiff’s situation is hardly supported by the fact that no objective

testing was ordered to more precisely determine the etiology of Plaintiff’s “knee

issues”.

      On the only other occasion (November 18, 2014) that Dr. Patel saw Plaintiff

before expressing his opinion, he noted that Plaintiff “presents for domestic

relations forms and chest pain.” His physical exam on that date reflected that

Plaintiff was in “no acute distress”. While Dr. Patel ordered a chest x-ray, he still

did not see fit to order diagnostic testing of any kind to determine the reason for




                                         - 21 -
Plaintiff’s knee pain. 2 The only treatment ordered for Plaintiff’s knee pain was a

renewal of Plaintiff’s prescription for ibuprofen.

       Given the utter lack of objective, diagnostic testing leading up to Dr. Patel’s

opinion and the non-existence of a “long longitudinal record” as envisioned in

Morales v. Apfel, supra, the Court cannot fault the ALJ for declining to afford Dr.

Patel’s opinion controlling weight. Plaintiff’s assignment of error on this point

must be rejected.

       2. Whether the ALJ erred in her evaluation of the psychological

           evidence?

       The ALJ acknowledged that Plaintiff had severe psychological impairments

in the form of pervasive personality disorder, anxiety disorder, and antisocial

personality disorder. In crafting Plaintiff’s residual functional capacity (RFC), the

ALJ attempted to accommodate Plaintiff’s impairments by limiting him to

employment involving only simple instructions and decisions, an environment free

of fast-paced production requirements, and only occasional interaction with the

public. (R. at 20). These accommodations resulted from the ALJ’s conclusion that




       2
       The ALJ did not find that Plaintiff’s chest pain constituted an impairment, Plaintiff does
not complain of this omission in his brief, and there is no indication in the record that chest
symptomology impairs Plaintiff’s ability to work.


                                             - 22 -
the claimant has only “moderate” psychological limitations. (R. at 19). Plaintiff

questions whether his RFC was based on more that the ALJ’s intuition.

      The only mental health professional to examine Plaintiff was William

Thomas, a licensed psychologist. On January 10, 2017 Dr. Thomas examined

Plaintiff to access “his neurocognitive, academic, and social/emotional

adjustment”. (R. at 332). Dr. Thomas’ clinical impressions included borderline

intellectual functional, pervasive psychoeducational delays, anxiety disorder, and

antisocial personality disorder. (R. at 334). Because these diagnoses appear

nowhere else in the record, it is apparent that the ALJ’s findings that Plaintiff had

these impairments are supported solely by Dr. Thomas’ assessment. Dr. Thomas

also found that “considering the extent and magnitude of his reported physical

problems, compromised cognitive/academic status and his social/emotional

problems”, Plaintiff was entitled to disability benefits. (R. at 335).

      While crediting the accuracy of Dr. Thomas’ diagnoses, the ALJ disagreed

with the extent of their limiting effects. The question that emerges from this

seeming contradiction is what medical evidence did the ALJ rely on to form his

opinion that Plaintiff’s social/emotional and cognitive problems were only

“moderate”? The ALJ’s assessment appears to be based upon: Plaintiff’s testimony

that he spends time with others once a week, watches movies, plays video games,

and goes out shopping and to eat occasionally; Dr. Patel’s observation that Plaintiff



                                         - 23 -
was oriented to time and place with appropriate affect on several occasions; and

her own observation that he was not taking any medication to address his “mental

health impairments”. (R. at 19 and 22-23).

      The Court is concerned that the record is insufficiently developed to

conclude whether substantial evidence supports the ALJ’s RFC determination.

While Dr. Thomas’ conclusions regarding Plaintiff’s impairments are not neatly

tailored to the nomenclature (“minimal”, “moderate”, and “marked”) that one

usually sees in Social Security disability files, his conclusion clearly was that

Plaintiff could not sustain employment. No other mental health professional

evaluated Plaintiff and the Court is not comfortable in accepting the ALJ’s

evaluation of Plaintiff’s mental/emotional state unsupported, as it is, by any clear

medical evidence that refutes Dr. Thomas’ conclusion. Accordingly, Plaintiff’s

allegation of error on this point must be credited.

      3. Whether the ALJ erred by failing to adequately explain his reasons

          for finding Plaintiff only partially credible and for not making a

          separate credibility finding with respect to Plaintiff’s wife’s

          testimony?

      As the government argues:

              In evaluating a claimant’s subjective complaints, an ALJ

          weighs the claimant’s statements against his medical history,



                                         - 24 -
         medical signs and laboratory findings, and statements by the

         medical sources. 20 C.F.R. §§ 404.1529(c)(4), 416.929(c)(4). A

         claimant’s description of his symptoms, standing alone, is never

         enough to establish an impairment or disability. 20 C.F.R. §§

         404.1529(a), 416.929(a); Prokopick v. Commissioner of Social

         Security, 272 F. App’x. 196,199 (3d Cir. 2008). Rather, there

         must be medical signs and laboratory findings that show that a

         claimant has a medical impairment that could reasonably be

         expected to produce the pain or other symptoms. Id. So long as

         substantial evidence supports her conclusion, the Court should

         afford “great deference” to the ALJ’s evaluation of Plaintiff’s

         subjective complaints. Horodenski v. Commissioner of Social

         Security, 215 F. App’x. 183-189 (3d Cir. 2007).

(Doc. 16 at 22-23).

      The government also asserts accurately that diagnostic imaging indicated

only mild to moderate findings (R. at 329) and that Plaintiff functioned for years

without need of narcotic pain medications. Given the accuracy of these

observations and the contrary evidence provided by Dr. Grabon’s evaluation, the

Court must conclude that substantial evidence supports the ALJ’s assessment of




                                        - 25 -
Plaintiff’s physical capacities and we accord it the deference required by

Horodenski, supra.

      With respect to the allegation that the ALJ improperly failed to explain the

weight given to Plaintiff’s wife’s testimony, the ALJ specifically noted that, when

asked why the claimant had not returned to his doctor since May 2015, the

claimant’s wife explained that her husband was a hypochondriac and did not cite a

complete lack of insurance. The ALJ also noted that, despite the wife’s testimony

regarding her husband’s legs giving out on him, there was nothing in the medical

record to substantiate that. While the Court does not mean to impugn Plaintiff’s

wife’s honesty, it finds that the ALJ fulfilled her duty by obviously considering

and discussing the wife’s testimony. Burnett v. Commissioner of Social Security,

220 F.d 112,122 (3d Cir. 2000). Thus, Plaintiff’s assignment of error on this point

will be rejected.

      VIII. Conclusion.

      For the reasons discussed above, this case will be remanded to the

Commissioner for the sole purpose of further development of the record regarding

Plaintiff’s mental/emotional status and its impact on his RFC. This pursuit will

involve seeking clarification from Dr. Thomas and/or securing an opinion from a

consulting/examining psychologist or psychiatrist. An Order consistent with this

determination will be filed contemporaneously.



                                        - 26 -
- 27 -
